Citation Nr: 1450407	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and her spouse appeared and testified at a personal hearing in August 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in April 2014.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue(s) of whether new and material evidence has been provided to reopen a claim of entitlement to service connection for headaches has been raised by the record (See August 2013 Hearing Transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it], and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Initially, the Board notes that the virtual record appears to be missing a DD 214 for the Veteran's years of service from 1977 to 1984.  The Veteran has testified that she served for a continuous 20 years from 1974 to 1994, and service treatment records indicate service throughout this period.  As the DD 214 for the period from 1977 to 1984 is not currently in the claims file, and the claim is being remanded, a copy of this DD 214 should be obtained and associated with the virtual record.

As noted above, the Veteran served in the U.S. Navy until September 1994.  On October 17, 1995, the Veteran was sitting in class when she developed a headache, had a tonic clonic seizure and was rushed to the emergency department of the nearest hospital.  Medical records from this hospitalization show that she had a grade 4 subarachnoid hemorrhage with interventricular hemorrhage secondary to a rupture of a right posterior communicating artery aneurysm.  She underwent a right pterional craniotomy and aneurysm clipping of the right posterior communicating artery aneurysm.  She later had shunts added.  

The Veteran has provided three theories as to why she is entitled to service connection for her subarachnoid aneurysm:  (1) she hit her head in service, and this trauma may have caused the underlying aneurysm, (2) she had headaches throughout service, and these headaches may have been early symptoms of her subarachnoid hemorrhage, and (3) that the subarachnoid hemorrhage occurred just after a year from separation from service, and therefore was already an underlying medical condition in the year just after service.

Regarding the first contention, the Veteran testified that in 1989 she hit her head on an open locker door.  She stated that she received treatment in service for this injury and that she had a knot on her head as a result of this injury.  The Board was unable to find service treatment records documenting a 1989 head injury from hitting a locker.  However, the Board was able to find a June 1982 record of the Veteran hitting her head on a wall the night before.  She had a bump on the side of her head and complained of pain and tenderness.  She did not lose consciousness from the head injury.  A neurological evaluation was negative, and a "skull series" was negative.

Regarding the second contention, the Veteran complained of headaches on multiple occasions during her 20 years of service.  Her headaches were contributed to the flue, upper respiratory infections, tension, stress, and sinus pain.  She also complained of headaches when seeking treatment for hypothyroidism, although a medical professional does not appear to have linked her headaches to her hypothyroidism.  The Veteran has attempted to obtain service connection for tension and migraine headaches, but has been denied.

Regarding the third contention, the Veteran was discharged from service on September 30, 1994.  In some cases, the nexus requirement for service connection may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, a brain hemorrhage) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Hemorrhage of the brain vessels is rated as 100 percent disabling for the first six months, and then rated at least 10 percent thereafter.  Here, the Veteran's subarachnoid hemorrhage was diagnosed October 17, 1995, or 17 days after her one year anniversary of separation from service.

In the April 2014 remand, the Board requested that the Veteran be afforded a VA nexus examination.  The examiner was to be a "neurosurgeon, or other appropriate medical specialist,"  and was to provide an "opinion as to whether it is at least as likely as not (50 percent probability or greater) that a subarachnoid hemorrhage she sustained on October 17, 1995, was incurred either as a result of a head trauma shown to have occurred during active service or a chronic disease that was manifest in service or which developed within the first year after her retirement from service on September 30, 1994."

In April 2014, the Veteran was afforded a VA examination by a neurologist.  The neurologist opined that the Veteran's subarachnoid hemorrhage was less likely than not incurred in or caused by an in-service injury, event, or illness.  The neurologist noted that the Veteran "denied a history of head trauma" in service, but stated that she was treated for stress headaches, sinus headaches, and migraine headaches.  He noted that she had a rupture of a right internal carotid/posterior communicating artery aneurysm on October 17, 1995, and that an October 22, 1995 CT scan showed intraventricular hemorrhage as well as left frontal and temporal intraparenchymal hemorrhage.  The neurologist concluded that there was "no head trauma during active service to account for the aneurysmal rupture and subarachnoid hemorrhage, [and] none of the Veteran's known medical conditions during service is known to predispose to, or result in aneurysmal rupture or subarachnoid hemorrhage."  

Unfortunately, this opinion does not address the 1982 noted head injury in service, so it is unclear if the examiner took this head injury into account and found that it was not severe enough, or if he missed that she sustained that head injury in 1982.  Additionally, the examiner did not address whether the subarachnoid hemorrhage may have been around, but undetected, for the 17 days prior to her hospitalization on October 17, 1995.  Lastly, given the proximity to her discharge from service, an opinion as to whether the subarachnoid hemorrhage could be otherwise related to her service, or to have begun during her service will be helpful for the Board in making a determination in this complicated case. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the missing DD 214 for the Veteran's period of service from 1977 to 1984, and associate it with the virtual record.

2.  Return the claim file to the April 2014 VA examiner, if available, or to an otherwise equally qualified examiner, for an addendum opinion.  After a review of the electronic records, virtual claims file, and a copy of this REMAND, the examiner should provide the following opinions:

a) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's subarachnoid hemorrhage (initially treated in October 1995) began during, was incurred during, or was caused by her military service?  

The opinion should address the Veteran's contention that her in-service headaches were an early symptom of her subarachnoid hemorrhage, and the contention that her subarachnoid hemorrhage was dormant (for lack of a better medical understanding) during her service.

b)  Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's subarachnoid hemorrhage (initially treated in October 1995) was caused by or related to her June 1982 head injury (noted in service treatment records)?

c) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's subarachnoid hemorrhage (initially treated in October 1995) was present prior to September 30, 1995, but not yet detected?  A brief statement on the cause/development of subarachnoid hemorrhages would be helpful to the Board.

A full explanation/rationale should be provided with each opinion.

3.   Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

